DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 was filed before the mailing of the first action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the first sentence “the present invention provides a vehicle control device” is repeated information from the title/inherently understood. i.e. it is akin to “the disclosure concerns” and should be removed.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. While the term “vehicle control device” does encompass the claims, the title is so broad/generalized (i.e. not clearly indicative) that it does not give any indication of the invention itself beyond it somehow controls a vehicle. As an example the current title would also encompass a car seat adjustment system, sunroof controllers, headlight control system, etc.
The following title is suggested: “Adaptive Cruise Control System with Merging Assistance” or “Inter-vehicle distance controller with adaptive merge distances” or similar which detail that the claims are directed to inter-vehicle distance keeping (a reference to “merging” is suggested to be added to the tile as while not explicitly mentioned in the claim it is clear that such scenarios are in particular what the claims are describing/what may set the invention apart form more common cruise control systems).
Claim Rejections - 35 USC § 112
Claims 3-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 4-8 depend on claim 3 and do not fix the indefinite issues of claim 3 (i.e. they don’t define a “setting change” or a “prescribed value”).
	For judging claims 3-8 on their merits the “prescribed value” will be assumed to mean the target distance calculation as described in claim 1 and/or some other target distance calculation other that which is described in claim 3, and the “setting change” will be assumed to mean the point of time at which the “predetermined timing” arriving. In short Claim 3 is assumed to mean/claim before a predetermined timing use the calculation as described in claim 1 (or some other distance calculation) and after the predetermined timing use only the calculation as described in claim 3.
Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which 
	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “predetermined time” in claim 8 is used by the claim to mean the “timing when the preceding vehicle and the trailing vehicle are recognized among vehicle traveling on the lane changed” while the accepted meaning of predetermined is “established or decided in advance (oxford dictionary)” If the “predetermined time” is calculated based on when the other vehicles are recognized then it is not “predetermined”. If applicant is trying to claim that the “predetermined time” is a predetermined time after the other vehicles have been recognized (i.e. the switch occurs 5 seconds after the vehicle has recognized the other vehicles) then it is recommended that claim 8 is rewritten to more clearly define that it is the time after recognition that is predetermined; as currently the plain meaning of the wording in claim 8 is “predetermined time” = time to recognize the other cars (which is by its very nature not predetermined), the criteria of “other vehicles have been recognized” is predetermined but this isn’t the same as saying the time at which the other vehicles have been recognized is predetermined.
	Further claim 8 is additionally rendered indefinite as “among vehicle travelling on the lane changed” is unclear on what is the lane changed. Is it the lane changed to or the lane changed from? i.e. when switching from lane A to lane B is the “lane changed” lane A or lane B?
	For Judging the claim 8 on its merits it will be assumed that the “predetermined time” can either be “predetermined” or not; i.e. it can be either the time at which the other vehicles are recognized (not predetermined) or a set time after the point of recognition (predetermined). The “lane changed” will be assumed to be the lane which the controlled vehicle is changing too (i.e. all the cars are/will be in the same lane).
Respectfully, the current claim language of the claims is written in such a way that it is unclear what the boundaries for many of the claims are. While the claim language is grammatically correct, the specific wording/phrasing of the words isn’t idiomatically correct/clear. It is unclear if this is due to translation/wording restrictions from the parent PCT or as a side effect of trying to keep the claim language as broad as possible. By looking at the specification a meaning can be given to the claims for interpreting them on their merits (and a prior art rejections and/or indications of allow ability will be provided); however while the specification is used to help interpret the claims it cannot be used to limit the claims (i.e. the specification sets the minimum boundaries of what must be included but cannot be used to necessarily exclude), unless such language is found to explicitly limit claim definitions. Thus even if valid prior art was completely absent the claims would still not be in condition for allowance. It is suggest that, if possible, applicant please rewrite the claims such that one of ordinary skill in the art wouldn’t need to search the specification to discern a general meaning for the claims as currently no special definitions for terms are used that would render such 
Claim Interpretation
As a note to the applicant, the current wording of claim 1 in regards how the “preceding vehicle” and the “trailing vehicle” are currently understood under Broadest Reasonable Interpretation is that currently as to which vehicle the “preceding vehicle” is preceding and which vehicle the “trailing vehicle” is trailing is never explicitly defined; which allows from only two vehicles needed to be present a vehicle A and vehicle B. i.e. literally any cruise control system in which vehicle B senses its distance to vehicle A to control the inter-vehicle distance would read on claim 1. As from applicant’s specification and figures the “trailing” and “preceding” vehicles appear to intended to be in reference to a middle vehicle between the two vehicle it is recommended that applicant amend language to claim 1 which clearly demands/describes this three vehicle positioning. (in other words the “own” vehicle as it is referred to in the specification is never defined in such a way by the claim that would demand it be a vehicle other than the trailing vehicle, and thus BRI currently means that the “trailing vehicle” of claim 1 can also be the “own” vehicle, and thus claim 1 would be anticipated by nearly any adaptive cruise control system/distance keeping system). If applicant did not intend for such a broad interpretation of the claim 1 then it is recommended language more explicitly defining the positional relationship between the vehicles be added to the claim. To be clear this isn’t to suggest that claim 1 is indefinite in how it is written, it is provided only to bring to applicant’s attention that the claim might be much broader than intended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1- 4, and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishioka, US20170120912, “Vehicle Control Apparatus, Vehicle Control Method, and Vehicle Control Program”.
	Regarding Claim 1, Ishioka teaches ” A vehicle control device that controls a vehicle so as to maintain inter-vehicle spacing with a preceding vehicle, the vehicle control device comprising: a target inter-vehicle spacing calculation unit that calculates target inter-vehicle spacing information based on inter-vehicle spacing information with the preceding vehicle and inter-vehicle spacing information with a trailing vehicle and a vehicle control unit that controls speed of the vehicle so as to maintain the target inter-vehicle spacing information calculated.”( [0086] “Also, the lane change possibility determination unit 124 determines whether a lane change serving as merging is possible even when the own vehicle M in a merging lane desires to join a lane (a main lane) of a merging destination. FIG. 8 is a diagram illustrating a determination of lane change possibility at a time of merging. If a predetermined setting condition that no peripheral vehicle is in the target area TA set by the target position setting unit 122 and both a virtual time-to collision (TTC) between the own vehicle M and the front reference vehicle mB and a virtual TTC between the own vehicle M and the rear reference vehicle mC are greater than a threshold value is satisfied, the lane change possibility determination unit 124 determines that the own vehicle M can change the lane into the target area TA set on the adjacent lane. “ Here is setting of a target area/distance zone based on both a front and rear vehicle; while note explicitly stating that the speed is controlled to maintain the calculated; this feature is inherently taught in the setting of the target zone);

    PNG
    media_image1.png
    657
    406
    media_image1.png
    Greyscale

Ishioka teaches”The vehicle control device according to claim 1, wherein the inter-vehicle spacing information is an inter-vehicle spacing time or an inter-vehicle spacing distance.”(“ [0079] If a predetermined setting condition that no peripheral vehicle is in the target area TA set by the target position setting unit 122 and both a virtual time-to collision (TTC) between the own vehicle M and the front reference vehicle and a virtual TTC between the own vehicle M and the rear reference vehicle are greater than a threshold value is satisfied, the lane change possibility determination unit 124 determines that the own vehicle M can change its lane into the target area TA set on the adjacent lane. The TTC is derived by, for example, assuming that the own vehicle M has changed the lane to the target area TA and dividing an inter-vehicle distance between the virtual own vehicle M in the target area TA and the front reference vehicle (or the rear reference vehicle) by the speed of the own vehicle M and a relative speed of the front reference vehicle (or the rear reference vehicle).” Here TTC is a form of inter-vehicle spacing time and from the calculation of TTC it is also taught that distance is used as-well which varies based on speed i.e. TTC is effectively TTTC(constant) =Vvehicle*Dsep which is easly rearranged to Dseparation=TTTC(constant)  * Vvehicle);
Regarding Claim 3, Ishioka teaches ” The vehicle control device according to claim 2, wherein when predetermined timing arrives, the target inter-vehicle spacing calculation unit sets the inter-vehicle spacing information with the preceding vehicle as the target inter-vehicle spacing information instead of a prescribed value before a setting change.”([0085] “However, when the own vehicle M has traveled from the traveling lane L1 toward the adjacent lane L2 to a certain extent (for example, the own vehicle M straddles a lane line located between the lane L1 and the lane L2 at a predetermined ratio or more), the second trajectory generation unit 126 may calculate the target speed of the own vehicle M on the basis of the speed of the front reference vehicle mB and the distance between the own vehicle M and the front reference vehicle mB without considering the front traveling vehicle mA.” Here “predetermining timing” is the “certain extent” (i.e. the predetermined ratio or more) causes the front vehicle mB to be used to set as a following distance);
	Regarding Claim 4,  Ishioka teaches the control of the vehicle to stay within a minimum preset range/distance from a preceding vehicle. “[0068] The first trajectory generation unit 112 calculates dP on the basis of, for example, Equation (2). In Equation (2), target_object_dist is a distance from the own vehicle M to the object OB. In Equation (2), target_dist is a preset target distance between the own vehicle M and the object OB. dP=target_object_dist−target_dist (2) Also, the first trajectory generation unit 112 calculates the target distance target_dist on the basis of for example, Equation (3). In Equation (3), Thw is a vehicle headway time or an arrival time. The vehicle headway time is a time from a preceding vehicle passes through a specific point until a subsequent vehicle passes through the specific point. Also, if the object OB is a stationary object, the arrival time is an arrival time required for the own vehicle M to arrive at the object OB. target_dist= target_object_vel * Thw (3) [0069] Here, the target distance target_dist is set not to be less than or equal to a minimum target distance MIN_TARGET_DIST. The minimum target distance MIN_TARGET_DIST is a minimum target distance between the own vehicle M and the object OB. The minimum target distance is preset.“ Here gives the setting of a minimum threshold distance which the target distance in which the “goal” distance target_dist must be larger than. And that when larger than the the “target_dist” is set based on “target_dist= target_object_vel * Thw (3)” here the Thw is a form of inter-vehicle spacing information. Ishioka however is mute as to what should happen should the actual target distance be smaller than the minimum target distance. However the phrasing of “[0069] “Here, the target distance target_dist is set not to be less than or equal to a minimum target distance MIN_TARGET_DIST. The minimum” does teach that when the vehicle spacing is outside of a preset range that the “target” distance is then set to the predetermined range, and not based on the inter-vehicle spacing information. In other words when ““target_dist= target_object_vel * Thw (3)” is too close to vehicle (i.e. Thw is too short) then target_dist reachs a minimum value of Min_target_dist and remains the goal distance until the vehicle comes back into the safe distance range. Thus Ishioka does teach that when the vehicle is a predetermined range (current distance > Min_target distance) the target distance is based on inter-vehicle spacing information according to equation““target_dist= target_object_vel * Thw (3)” but should the vehicle be outside this range (i.e. too close to preceding vehicle) then the target_distance is set to the value within the safe range target_distance=Min_Target_Distance which is not set in regards to the current inter-vehicle separation distance.
Regarding Claim 8, Ishioka teaches ”The vehicle control device according to claim 3, wherein the predetermined timing is timing when, at a time that the vehicle changes a lane, the preceding vehicle and the trailing vehicle are recognized among vehicles traveling on the lane changed.”(“ .”([0085] “However, when the own vehicle M has traveled from the traveling lane L1 toward the adjacent lane L2 to a certain extent (for example, the own vehicle M straddles a lane line located between the lane L1 and the lane L2 at a predetermined ratio or more), the second trajectory generation unit 126 may calculate the target speed of the own vehicle M on the basis of the speed of the front reference vehicle mB and the distance between the own vehicle M and the front reference vehicle mB without considering the front traveling vehicle mA.” Here “predetermining timing” is the “certain extent” (i.e. the predetermined ratio or more) causes the front vehicle mB to be used to set as a following distance);“ Here shows that the switch of target vehicle is based on lane change (which is based/made possible on the recognition of a space between a preceding and following vehicle);
	Regarding Claim 9, Ishioka teaches” The vehicle control device according to claim 2, further comprising a target route generation unit that generates a target route including speed and a traveling direction of the vehicle based on information from an external environment recognition device that recognizes a traffic environment around the vehicle,”(“ [0059] The external world recognition unit 104 recognizes a position and states of speed and acceleration of a peripheral vehicle on the basis of information input from the finder 20, the radar 30, the camera 40, etc. The peripheral vehicle in the present embodiment is a vehicle which travels in the same direction as the own vehicle M and is a vehicle which travels around the own vehicle M. The position of the peripheral vehicle may be indicated by a representative point such as a center of gravity or a corner of the other vehicle or indicated by an area in which an outline of the other vehicle is represented. The “state” of the peripheral vehicle may include whether the peripheral vehicle accelerates or makes a lane change (or whether a lane change is intended) on the basis of information of the above-mentioned various types of devices. Also, the external world recognition unit 104 may recognize positions of other physical objects such as a guardrail, a utility pole, a parked vehicle, and a pedestrian in addition to a peripheral vehicle.” Here shows the recognition of the target route based on environmental sensing/features); ” wherein the target inter-vehicle spacing calculation unit is used by the target route generation unit.”(Later when describing the trajectory generation, [0068] “The first trajectory generation unit 112 calculates dP on the basis of, for example, Equation (2). In Equation (2), target_object_dist is a distance from the own vehicle M to the object OB. In Equation (2), target_dist is a preset target distance between the own vehicle M and the object OB. dP=target_object_dist−target_dist (2) Also, the first trajectory generation unit 112 calculates the target distance target_dist on the basis of for example, Equation (3). In Equation (3), Thw is a vehicle headway time or an arrival time. The vehicle headway time is a time from a preceding vehicle passes through a specific point until a subsequent vehicle passes through the specific point. Also, if the object OB is a stationary object, the arrival time is an arrival time required for the own vehicle M to arrive at the object OB.“ Here shows that the trajectory of the car is calculated based on the target inter-vehicle spacing);
Regarding Claim 10, Ishioka teaches ” The vehicle control device according to claim 2, further comprising: a preceding vehicle information calculation unit that determines the preceding vehicle and calculates the inter-vehicle spacing information with the preceding vehicle; a trailing vehicle information calculation unit that determines the trailing vehicle and calculates the inter-vehicle spacing information with the trailing vehicle;”(“ [0079] If a predetermined setting condition that no peripheral vehicle is in the target area TA set by the target position setting unit 122 and both a virtual time-to collision (TTC) between the own vehicle M and the front reference vehicle and a virtual TTC between the own vehicle M and the rear reference vehicle are greater than a threshold value is satisfied, the lane change possibility determination unit 124 determines that the own vehicle M can change its lane into the target area TA set on the adjacent lane. “); ” a control parameter calculation unit that calculates a control parameter for controlling the speed of the vehicle;  and a control parameter output unit that outputs the calculated control parameter to a control target device.”( [0096] “The traveling control unit 130 sets the control mode to the automatic drive mode or the manual drive mode according to control by the control switching unit 140 and controls a control target including some or all of the traveling driving force output apparatus 90, the steering apparatus 92, and the brake apparatus 94 according to the set control mode. The traveling control unit 130 reads the action plan information 156 generated by the action plan generation unit 106 during the automatic drive mode, and controls the control target on the basis of an event included in the read action plan information 156.” Here is the automatic control of the vehicle)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka as applied to claim 4 above, and further view of JP200252952, Toyoda et al, “TRAVELING CONTROL DEVICE FOR VEHICLE”
Regarding Claim 5 Ishioka does teach the setting of target inter-vehicle spacing based on the inter vehicle-information when within a preset range; however it lacks teachings that when the inter-vehicle spacing for a trailing vehicle is less than a prescribed value is when the target vehicle information should be the forward vehicle spacing information. And the setting of a target zone between a forward and rear vehicle when merging between them into a lane. However Ishioka is mute as to the response if the vehicle approaches to closely to a trailing vehicle; instead focusing on the preceding vehicle in merged into a new lane.
	Toyota et al teaches a similar vehicle control system for controlling the distance from a preceding vehicle and a trailing vehicle. Further Toyota teaches that when between two other vehicles the car sets a target distance based on the preceding vehicle when the vehicle is within a predetermined range of the front vehicle and the if below a preset value to a trailing vehicle (i.e. to close to the trailing vehicle) then the vehicle should set a target following distance based on the distance to the preceding vehicle. See figure 3 below, Figure 3 shows that when the vehicle is too close to the trailing vehicle i.e. S5=YES, and if the vehicle is within a predetermined range from the front vehicle i.e. S6=Yes then the target inter-vehicle distance (Lf* of S10) is set to be based on the Front vehicle spacing information (i.e. (Lf of (Lf +LR)/2))

    PNG
    media_image2.png
    486
    379
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    389
    324
    media_image3.png
    Greyscale

.
Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishioka as applied to claim 3 in further view of Horn, US20110093177, “Method And Apparatus For Reducing Motor Vehicle Traffic Flow Instabilities And Increasing Vehicle Throughput”
	Regarding Claim 6, Ishioka teaches a setting of a target inter-vehicle spacing; however it is mute as to setting this based on spacing to a trailing vehicle and restoring the spacing from the rear based on a preset ratio.
	Horn et al teaches a vehicle spacing system of a vehicle between a preceding and trailing vehicle. Which includes the restoring force/adjustment force being determined based on the distance between the vehicles (i.e. a preset ratio). “From [0095] FIG. 5 is a partial block diagram of one embodiment of the automatic vehicle control system (3) illustrated in FIG. 4. Four subtractors compute four differences of inputs, which can then be multiplied by selectable gain factors and added to arrive at an overall acceleration command a. The gain factor k.sub.d multiplies the difference between the distance to the leading vehicle and the following vehicle. This component of the control signal produces acceleration outputs that tend to equalize these two distances, and to position the center vehicle in the middle between the leading and the following vehicles.[0096] The gain factor k.sub.v multiplies the sum of the relative speeds of the leading and following vehicles relative to the center vehicle. This component of the control signal has the important function of damping out oscillations and adjusting the speed of the center vehicle to be close to the average of the speeds of the leading and following vehicles. The gain factor k.sub.c multiplies the difference between the actual speed and the desired speed v.sub.des. This component of the control signal tends to bring the speed closer to the desired speed. This component may be enabled in some embodiments only when there is no leading vehicle or when there is no leading or following vehicles because there is then no control input from leading or following vehicles. [0097] Positive acceleration outputs can be suppressed by the "veto" box marked `x` when the actual speed is equal to or greater than the maximum speed, that is, when (v.sub.c-v.sub.max) .quadrature. 0. The gain factors k.sub.d, k.sub.v, and k.sub.c can be chosen empirically, analytically, or based on simulation results, to achieve smooth stable control. Suitable values of these constants will depend on such factors as the weight of the vehicle and the responsiveness of the engine and brake control. In practice additional functions may be implemented in the control system, such as overall changes to the control behavior when there is no leading vehicle and/or no following vehicle. In this case, the vehicle control can revert to a simple cruise control system that attempts to maintain a stable speed at or below the legal limit. [0098] In one automatic embodiment of the invention, the bilateral feedback control system attempts to maintain the controlled or center vehicle about halfway between the leading vehicle and the following vehicle. Many variations on this basic scheme are conceivable, for example, the aimed-for position may be other than right in the middle between the vehicle ahead and the vehicle behind. When the average speed of leading and following vehicles is far below the legal limit, for example, then the controlled vehicle may aim for a position somewhat ahead of the center. Conversely, when the average speed of leading and following vehicles is higher than the speed desired by the driver of the controlled vehicle, then the system may aim for a position somewhat behind the center. There would also be additional control rules that take into account minimum safe separation, relative speeds, speed limits, weather and lighting conditions, traffic density and traffic advisories. Special rules could deal with the situation when there is in fact no vehicle ahead and/or no vehicle behind. The key innovation here is that information about distance and speed of the vehicle following is taken into account--along with that of the leading vehicle“ Here shows that the acceleration command is calculated based on the distances between a leading vehicle and a trailing vehicle. Additionally Figure 3 of Horn it provided Below which shows the positions of the vehicles and their labels.

    PNG
    media_image4.png
    349
    432
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    142
    461
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify Ishioka to implement the “bi-lateral” feedback as taught in Horn et al to mediate the spacing between a lead and trailing vehicle. One would be motivated to make this implementation as the Bilateral feedback approach would stabilize traffic patterns/motion (i.e. prevent traffic jams/slowdowns). As is taught in Horn [0084] “Bilateral feedback control of vehicular traffic "cools" the motions of a group of vehicles to ameliorate traffic instabilities. For example, if a number of vehicles using bilateral feedback control begin with different initial velocities and different inter-vehicle spacing, the "damper" part of the control system will dissipate the kinetic and potential energy resulting from departures from the average, thus reducing the difference between individual vehicles motions and the average of the group of vehicles. Without outside disturbances, the group of vehicles asymptotically approaches synchrony.” Modified Ishioka would thus read on all aspects of claim 6.
	Regarding Claim 7, Modified Ishioka teaches “The vehicle control device according to claim 6, wherein the target inter-vehicle spacing calculation unit increases the predetermined change rate as the inter-vehicle spacing information with the trailing vehicle increases. “(Horn [0095] “FIG. 5 is a partial block diagram of one embodiment of the automatic vehicle control system (3) illustrated in FIG. 4. Four subtractors compute four differences of inputs, which can then be multiplied by selectable gain factors and added to arrive at an overall acceleration command a. The gain factor k.sub.d multiplies the difference between the distance to the leading vehicle and the following vehicle. This component of the control signal produces acceleration outputs that tend to equalize these two distances, and to position the center vehicle in the middle between the leading and the following vehicles.” The distance between the vehicles is used to “ Here shows that the distance from the vehicles affects the rate of change (based on distance), while not explicitly stating the response increase as distance to the trailing vehicle increases in the scenario in which the vehicle is close to lead vehicle and far from the trailing vehicle would result in a increased response/deceleration rate as the vehicle gets farther from the trailing vehicle.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shida et al, “Follow-up Run Control Device”, US8483928; Lee et al, “Adaptive Cruise Control Method for a Vehicle”, KR100892539; Kobayashi et al, “Vehicle Driving Assist System”, US20070145818; Werner Bernhard, “Driving Assistance Method for a Lane Change of a Motor Vehicle”, FR2704653; Suzuki Yasuhiro, “Travel Control Device and Travel Control Method”, EP3056405;  Takeda Masanori, “Vehicle Control Device, Vehicle Control Method and Vehicle Control Program”, US20170036679; Linder et al, “Organized Intelligent Merging”, US20170076607; Engel et al, “Method for the Autonomous or Partly Autonomous Execution of a Cooperative Driving Maneuver”, US20170291608; Fukuda et al, “Control Device for Vehicle Traveling”, US20180178796; Brady et al, “Vehicle Slack Distribution”, US20190047564;  Groult et al, “Tailgating Situation Handling by an Automated Driving Vehicle”, US20190308617; Eigel et al, “ System and Method for Performing a Lane Change”, US20200189598.
	Shida et al provides a vehicle distance control system which includes recognition/distance keeping with a vehicle in front and behind the vehicle.

	Kobayashi et al teaches a distance keeping system which includes response/acceleration strength based limited based on distance to a leading vehicle.
	Werner Bernhard teaches a vehicle control system which includes tracking of a vehicle in front and behind a vehicle.
	Suzuki Yasuhiro gives a merging assist device for a vehicle which includes recognition of other vehicles in an adjacent lane and calculation of the distance/gap between vehicles for determining if a merge is possible/appropriate.
	Takeda Masanori provides a vehicle control system which includes distance keeping from a vehicle/vehicles around the vehicle and includes changing lanes and recognition of vehicles in the environment/ in front and behind the vehicle.
	Linder et al teaches a merging system for vehicles onto a highway. Is considered pertinent in that it relates to the same overall problem of determining/handling the lane change of a vehicle into another.
	Engel et al teaches a vehicle control system which includes the recognition/determination of vehicles in the environment and the calculation/recognition of a gap between vehicles in an adjacent lane and the selection/generation of a trajectory profile for allowing the merging.
	Fukuda et al teaches a vehicle control system which includes control the speed/acceleration of a vehicle to maintain distance to a lead vehicle. A review of Fig. 2 shows/suggest that the acceleration strength is dependent on/varies with distance from the 
	Brady et al teaches a vehicle distance keeping system which includes the setting of zones/threshold. Brady et al has a filing date after the applicant’s, is included as it is similar to applicants overall disclosure.
	Groult et al discloses a tail gating recognition system for an autonomous vehicle. Is pertinent in that it involves recognition of trailing vehicle behind the autonomous vehicle and limiting of any deceleration of the lead vehicle (to prevent a rear-collision). Has a filing date after applicant’s.
	Eigel et al teahes a lane change/merge control system which describes recognition of lengths/vehicle controls similar to applicants. Eigel has a filing date after the applicant’s
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661